Per Curiam.
This is an action for the purpose of recovering damages for malicious prosecution. Respondent has a verdict and judgment.
It is urged that this judgment should be set aside and reversed upon the grounds, generally speaking, because the trial court erred in refusing to nonsuit and to direct a verdict in favor of appellant. After verdict appellant had a rule to show-cause why the verdict should not be set aside and urged and argued as grounds therefor that the verdict was against the weight of the evidence and excessive. Upon a hearing under such rule the trial court discharged it. Where it is urged under such a rule the verdict is against .the weight of the evidence such insistence is tantamount to an admission that there was some evidence, although insufficient, to support *357the verdict. Under such circumstances a reservation of exceptions to refusal to nonsuit or direct a verdict is unavailing as a ground of appeal. Catterall v. Otis Elevator Co., 103 N. J. L. 381.
The judgment under review is therefore affirmed, with costs.